Citation Nr: 0317189	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  95-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for amputation of the 
left great, and second and third metatarsals and metatarsal 
heads, claimed as secondary to a laceration of the right 
foot.

2.  Entitlement to service connection for difficulty walking.

3.  Entitlement to an increased rating for residuals of a 
laceration of the right foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 RO decision that denied the 
veteran's claim of service connection for an amputation of 
the left great toe.  This matter also arises from a November 
1994 RO decision that denied:  service connection for 
difficulty walking; a claim for a compensable evaluation for 
residuals of a laceration of the right foot; and an 
application to reopen a claim of service connection for 
amputation of the toes of the left foot.  In April 1996, the 
RO granted an increased rating, to 10 percent, for residuals 
of a laceration of the right foot.  In January 1998, the 
Board granted the veteran's application to reopen a claim of 
service connection for amputation of the toes of the left 
foot and remanded that reopened claim along with the 
remaining claims to the RO for further evidentiary 
development.  The case was later returned to the Board in 
November 2002.  In February 2003, the Board sent the veteran 
a letter informing him of the regulatory changes regarding 
how skin disabilities are evaluated. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty  to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO has not yet supplied the veteran with a letter as to 
how VCAA applies to all of his claims as listed on the cover 
page of this remand.  He has not been informed what is needed 
in order to prevail in his claims, and what is the best type 
of evidence to submit to show these things.  In addition, he 
has never been notified regarding what evidence it is his 
responsibility to submit, and what evidence will be obtained 
on his behalf by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As such, the Board finds it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  A specific VCAA letter must 
be issued.

2.  If upon completion of the above 
action the claims remains denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


